11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT


In the matter of the Estate of               * From the 220th District
Amber Lea Lowery, deceased,                    Court of Comanche County,
                                               Trial Court No. CV13613.

No. 11-14-00253-CV                            * October 16, 2014

                                              * Per Curiam Memorandum Opinion
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed.   The costs incurred by reason of this appeal are taxed against
Michael L. Lowery.